Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION 
This Office action is responsive to the applicant’s amendments and remarks, filed on 31 March 2021 (03/31/2021).  Currently claims 1-20 are pending. 

Drawings
            The drawings objections have been overcome by the amendments filed on 03/31/2021.  The drawings objections are withdrawn.

Specification
            The specification objections have been overcome by the amendments filed on 03/31/2021.  The specification objections are withdrawn.

Previous Claim Objections
            Most of the previous claim objections have been overcome by the amendments filed on 03/31/2021.  The previous claim objections are withdrawn except:
Claim 15 introduces the concept “an interpoly dielectric” on line 5 of the claim.  But after that claim 15 introduces again the same concept “an interpoly dielectric” on line 7 of the claim.  Suggested correction is to replace “an” with “the” on line 7 – “a first polysilicon layer over the conformal insulating layer and adjacent to [[the interpoly dielectric”.  Appropriate correction is required.  

New Claim Objections
	Claim 8, 17, 18 and 19 are objected because of the following informalities:   
-  	Claim 8 is missing a dot “.” after its last limitation.
Claim 17 contains the following expression “The device according to claim 15, the conformal insulating layer comprising”.  There are grammatical problems.  The keyword “wherein” is missing.  Probably the expression should be:  "The device according to claim 15, wherein the conformal insulating layer [[comprises” {or "The device according to claim 15, wherein the conformal insulating layer is comprising”}.  Appropriate corrections are required.

Claim 18 contains the following expression “The device according to claim 15, the interpoly dielectric comprising”.  There are grammatical problems.  The keyword “wherein” is missing.  Probably the expression should be:  "The device according to claim 15, wherein the interpoly dielectric [[comprises” {or "The device according to claim 15, wherein the interpoly dielectric is comprising”}.  Appropriate corrections are required.

Claim 19 contains the following expression “The device according to claim 15, the dielectric blocking layer comprising”.  There are grammatical problems.  The keyword “wherein” is missing.  Probably the expression should be:  "The device according to claim 15, wherein the dielectric blocking layer [[comprises” {or "The device according to claim 15, wherein the dielectric blocking layer is comprising”}.  Appropriate corrections are required.


Previous Claim Rejections - 35 USC § 112
            The previous claim rejections under 35 U.S.C. §112(b) have been overcome by the amendments filed on 03/31/2021.  The claim previous rejections under 35 U.S.C. §112(b) are withdrawn.


New Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 8:  Claim 8 recites the limitation “the insulating layer” on lines 10, 14 and 16 of the claim as amended 03/31/2021. There is insufficient antecedent basis for this limitation in the claim.  Please note that “a conformal insulating layer” is introduced on line 8.  Appropriate correction is required.

Regarding claims 15:  Claim 15 recites the limitation “the insulating layer” on lines 5, 9 and 11 of the claim as amended 03/31/2021.  There is insufficient antecedent basis for this limitation in the claim.  Please note that “a conformal insulating layer” is introduced on line 3.  Appropriate correction is required.

Regarding claims 9-14 as depending on claim 8:  The dependent claims necessarily inherit the indefiniteness of the claims on which they depend.

Regarding claims 16-20 as depending on claim 15:  The dependent claims necessarily inherit the indefiniteness of the claims on which they depend.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 8, 9, 11, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Chuang et al. (US 20180047737 A1, hereinafter “Chuang”)..

Regarding claim 1:   Figs. 2A-2K of Chuang teach:  A device comprising:

-   a memory stack (104+106+108+110 = tunneling dielectric layer 104, floating gate 106, intergate dielectric layer 108 and first control gate 110, see [0020] and Fig. 2A of Chuang) over a substrate (substrate 100, see [0018], Fig. 2A and Fig. 2K of Chuang);
 
-   a conformal insulting layer (One oxide layer from: dielectric layer 118 may be a triple-layered structure, for example. One oxide layer, a nitride layer, and another oxide layer are sequentially formed along an extending direction from an inner side of the stack gates 102 to outside, see [0022] and Fig. 2B of Chuang) on sidewalls and on an upper surface (see Fig. 2B of Chuang) of the memory stack (104+106+108+110) and on an upper surface of the substrate (100);
	Please note that according to the accepted in the art meaning of “on”, 118 is on 100..

-   an interpoly dielectric (nitride layer, and another oxide layer from: dielectric layer 118 may be a triple-layered structure, for example. One oxide layer, a nitride layer, and another oxide layer are sequentially formed along an extending direction from an inner side of the stack gates 102 to outside, see [0022] and Fig. 2B of Chuang) adjacent to sidewalls of the conformal insulating layer (sidewalls of one oxide layer, see above);

One oxide layer sublayer from: dielectric layer 118, see above) and adjacent to the interpoly dielectric (nitride layer, and another oxide layer sublayers from: dielectric layer 118, see above);
	Please note that 122 is “over” a portion of 118 on Fig. 2K even without rotating the figure, that portion of 118 includes one oxide layer).

-   a dielectric blocking layer (spacer 136…the spacers 136… may include an oxide or a nitride or a combination thereof, see [0030] and Fig. 2K of Chuang) covering the polysilicon layer (122), the interpoly dielectric (nitride layer, and another oxide layer, see above), and a portion of the conformal insulating layer (portion of One oxide layer from as a portion of 118, see above, see Figure #1 below) over the upper surface of the memory stack (upper surface of 104+106+108+110, see above); and  

    PNG
    media_image1.png
    367
    766
    media_image1.png
    Greyscale


-   a silicide layer (metal silicide layers 132, see [0030] and Fig. 2K of Chuang) on a remaining portion (Fig. 2K of Chuang) of the conformal insulating layer (remaining portion of one oxide layer: sublayer from: dielectric layer 118, see above see Figure #1 above) over the upper surface (Fig. 2K of Chuang) of the memory stack (104+106+108+110, see above).


Regarding claim 2:   Figs. 2A-2K of Chuang teach:  wherein the memory stack comprises:

-   a first silicon oxide (SiOx) layer (dielectric layer 104 may include silicon oxide, see [0020], Fig. 2A and Fig. 2K of Chuang) over the substrate (100); 

-   a second polysilicon layer (floating gate 106 may include doped polysilicon, see [0020], Fig. 2A and Fig. 2K of Chuang) over the first SiOx layer (104);

-   a dielectric layer (dielectric layer 108, see [0020], Fig. 2A and Fig. 2K of Chuang) over the second polysilicon layer (106); 

-   a third polysilicon layer (control gate 110 may include doped polysilicon, see [0020], Fig. 2A and Fig. 2K of Chuang) over the first SiOx layer (104); 

-   a capping layer (see Figure # 2 below – dielectric layer 116 may include a silicon oxide, see [0020], Fig. 2A and Fig. 2K of Chuang) over a portion (see Figure # 2 below) of the third polysilicon layer (110); and

-   the silicide layer (132) over a remaining portion of the third polysilicon layer (110 see Figure # 2 below) and adjacent to the capping layer (dielectric layer 116). 


    PNG
    media_image2.png
    332
    729
    media_image2.png
    Greyscale


Regarding claim 4:   Figs. 2A-2K of Chuang teach:  wherein the capping layer (116) comprises SiOx, (dielectric layer 116 may include a silicon oxide, see [0020], Fig. 2A and Fig. 2K of Chuang)….


Regarding claim 8 (please see the 112(b) rejection above):   Figs. 2A-2K of Chuang teach:  A device comprising:

-   a memory stack (104+106+108+110 = tunneling dielectric layer 104, floating gate 106, intergate dielectric layer 108 and first control gate 110, see [0020] and Fig. 2A of Chuang) over a substrate (substrate 100, see [0018], Fig. 2A and Fig. 2K of Chuang), wherein the memory stack (104+106+108+110) comprises: 
		-  a first silicon oxide (SiOx) layer (dielectric layer 104 may include silicon oxide, see [0020], Fig. 2A and Fig. 2K of Chuang) over the substrate (100);
		-  a first polysilicon layer (floating gate 106 may include doped polysilicon, see [0020], Fig. 2A and Fig. 2K of Chuang) over the first SiOx layer (104); 
		-  a dielectric layer (dielectric layer 108, see [0020], Fig. 2A and Fig. 2K of Chuang) over the first polysilicon layer (106); 
x layer (104); 
		-  a capping layer (dielectric layer 116 may include a silicon oxide, see [0020], Fig. 2A and Fig. 2K of Chuang – see Figure # 2 in the current document) over a portion (see Figure # 2 above) of the second poly silicon layer (110); 

-   a conformal insulating layer (One oxide layer from: dielectric layer 118 may be a triple-layered structure, for example. One oxide layer, a nitride layer, and another oxide layer are sequentially formed along an extending direction from an inner side of the stack gates 102 to outside, see [0022] and Fig. 2B of Chuang) on sidewalls and on an upper surface (see Fig. 2B of Chuang) of the memory stack (104+106+108+110) and on an upper surface of the substrate (100);
	Please note that according to the accepted in the art meaning of “on”, 118 is on 100.

-   an interpoly dielectric (nitride layer, and another oxide layer from: dielectric layer 118 may be a triple-layered structure, for example. One oxide layer, a nitride layer, and another oxide layer are sequentially formed along an extending direction from an inner side of the stack gates 102 to outside, see [0022] and Fig. 2B of Chuang) adjacent to sidewalls of the {conformal} insulating layer (One oxide layer sublayer from: dielectric layer 118, see above); 

-   a third polysilicon layer (selection gate electrodes 122 may include doped polysilicon, see [0023] and Fig. 2K of Chuang) over the conformal insulating layer (One oxide layer sublayer from: dielectric layer 118, see above) and adjacent to the interpoly dielectric (nitride layer, and another oxide layer sublayers from: dielectric layer 118, see above);
	Please note that 122 is “over” a portion of 118 on Fig. 2K even without rotating the figure, that portion of 118 includes one oxide layer).

-   a dielectric blocking layer (spacer 136…the spacers 136… may include an oxide or a nitride or a combination thereof, see [0030] and Fig. 2K of Chuang) covering (see Figure #3 below) the third polysilicon layer (122), the interpoly dielectric (nitride layer, and another oxide layer sublayers from dielectric layer 118, see above), and a portion of the {conformal} insulating layer (One oxide layer sublayer from: dielectric layer 118, see above) over the upper surface of the memory stack (104+106+108+110); and
	Please note that “over” in “over the upper surface of the memory stack” does not have to be in perpendicular direction to the corresponding surface, but also could be sideways.  Also the figure could be rotated.

-   a silicide layer (metal silicide layers 132, see [0030] and Fig. 2K of Chuang) on a remaining portion of the {conformal} insulating layer (One oxide layer, sublayer from: dielectric layer 118, see Figure #3 below) over the upper surface of the memory stack (104+106+108+110).
	Please that there is a difference between “a remaining portion” and “all remaining portion”.


    PNG
    media_image3.png
    336
    878
    media_image3.png
    Greyscale


Regarding claim 9:   Figs. 2A-2K of Chuang teach:  wherein the silicide layer (132) remains over a portion of the second polysilicon (110) layer and adjacent to the capping layer (116).  See Fig. 2A and Fig. 2K of Chuang.

Regarding claim 11:   Figs. 2A-2K of Chuang teach:  wherein the capping layer (116) comprises SiOx, (dielectric layer 116 may include a silicon oxide, see [0020], Fig. 2A and Fig. 2K of Chuang)….


Regarding claim 15 (please see the 112(b) rejection above):   Figs. 2A-2K of Chuang teach:  A device comprising:

-   a pair (2nd and 3rd memory stacks from left to right on Figs. 2A-2K of Chuang) of memory stacks (104+106+108+110 = tunneling dielectric layer 104, floating gate 106, intergate dielectric layer 108 and first control gate 110, see [0020] and Fig. 2A of Chuang) laterally separated on a substrate (substrate 100, see [0018], Fig. 2A and Fig. 2K of Chuang); 

-   a conformal insulating layer (One oxide layer from: dielectric layer 118 may be a triple-layered structure, for example. One oxide layer, a nitride layer, and another oxide layer are sequentially formed along an extending direction from an inner side of the stack gates 102 to outside, see [0022] and Fig. 2B of Chuang) formed on sidewalls and on an upper surface of the laterally separated memory stacks (2nd and 3rd memory stacks 104+106+108+110) and on an upper surface of the substrate (100);

-   an interpoly dielectric (nitride layer, and another oxide layer from: dielectric layer 118 may be a triple-layered structure, for example. One oxide layer, a nitride layer, and another oxide layer are sequentially formed along an extending direction from an inner side of the stack gates 102 to outside, see [0022] and Fig. 2B of Chuang) adjacent to sidewalls of the {conformal} insulating layer (One oxide layer sublayer from: dielectric layer 118, see above);

-   a first polysilicon layer (selection gate electrodes 122 may include doped polysilicon, see [0023] and Fig. 2K of Chuang) over the conformal insulating layer (One oxide layer sublayer from: dielectric layer 118, see above) and adjacent to an interpoly dielectric (nitride layer, and another oxide layer sublayers from: dielectric layer 118, see above);
	Please note that 122 is “over” a portion of 118 on Fig. 2K even without rotating the figure, that portion of 118 includes one oxide layer).

-   a dielectric blocking layer (spacer 136…the spacers 136… may include an oxide or a nitride or a combination thereof, see [0030] and Fig. 2K of Chuang) covering the first polysilicon layer (122), the interpoly dielectric (nitride layer, and another oxide layer, see above), and a portion of the {conformal} insulating layer (portion of One oxide layer from as a portion of 118, see above, see Figure #1 above)  over the upper surface of the laterally separated memory stacks (in each stack correspondingly: upper surface of 104+106+108+110, see above); and

-   a silicide layer (metal silicide layers 132, see [0030] and Fig. 2K of Chuang) on a remaining portion of the {conformal} insulating layer (remaining portion of one oxide layer sublayer from: dielectric layer 118, see above see Figure #1 above) over the upper surface of the laterally separated memory stacks (in each stack correspondingly: upper surface of 104+106+108+110, see above).


Regarding claim 16:   Figs. 2A-2K of Chuang teach:  comprising forming each memory stack by:

-   a first silicon oxide (SiOx) layer (dielectric layer 104 may include silicon oxide, see [0020], Fig. 2A and Fig. 2K of Chuang) over the substrate (100); 

-   a second polysilicon layer (floating gate 106 may include doped polysilicon, see [0020], Fig. 2A and Fig. 2K of Chuang) over the first SiOX layer (104);

-   a dielectric layer (dielectric layer 108, see [0020], Fig. 2A and Fig. 2K of Chuang) over the second polysilicon layer (106);

-   a third polysilicon layer  (control gate 110 may include doped polysilicon, see [0020], Fig. 2A and Fig. 2K of Chuang) over the dielectric layer (108); and 

Figure # 2 in the current document) over the third polysilicon layer (110).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Chuang et al. (US 20180047737 A1, hereinafter “Chuang”) as applied to claim 1 and further and further in view of Yap et al. (US 20150349095 A1, hereinafter “Yap”).

Regarding claim 3:   Chuang does not teach explicitly:  “wherein the dielectric layer comprises SiOx or a composite layer of SiOx/silicon nitride (SiN)/SiOx or SiOx/silicon oxynitride (SiON)/SiOx.”

	Chuang teaches wherein the dielectric layer (dielectric layer 108, see claim 2 above) comprises (The intergate dielectric layer 108 may be a composite layer of oxide /nitride/oxide, and the composite layer may include three or more layers, for example. However, the invention is not limited thereto, see [0020], Fig. 2A and Fig. 2K of Chuang)
	Chuang does not teach more specific material for his (intergate dielectric layer 108).  An ordinary artisan before the effective filing date of the claimed invention would have searched for more information regarding a specific material and would have found that Yap teaches (intergate dielectric layer 110 is silicon oxide, see [0018], Fig. 3 and Fig. 11 of Yap).  
	Hence, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to apply the teachings of Yap to the teachings of Chuang and x“, because Yap provides the missing information in Chuang regarding a specific material for (intergate dielectric layer 108 of Chuang).  

	Claims 5, 6, and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chuang et al. (US 20180047737 A1, hereinafter “Chuang”) as applied to claim 1.

Regarding claim 5:   Figs. 2A-2K of Chuang do not explicitly teach:  “wherein the conformal insulating layer comprises SiOx ….”
	Chuang teaches dielectric layer 118 may be a single-layered structure, a double-layered structure, or a multi-layered structure, for example. In the embodiment, the intergate dielectric layer 118 may be a triple-layered structure, for example. One oxide layer, a nitride layer, and another oxide layer are sequentially formed along an extending direction from an inner side of the stack gates 102 to outside, (see [0022], Fig. 2A and Fig. 2K of Chuang).  Currently (One oxide layer) is considered as corresponding to the claimed conformal insulating layer.  
	Official notice:  Silicon oxide is obvious dielectric oxide layer used in the art for oxide-nitride-oxide structures, known as ONO, see for example [0041] of Lin 20090179256.   
	Hence, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to use SiOx, as (One oxide layer) in (dielectric layer 118) of Chuang.  Thus Chuang teaches “wherein the conformal insulating layer comprises SiOx….”.

Regarding claim 6:   Figs. 2A-2K of Chuang do not explicitly teach:  “wherein the interpoly dielectric comprises SiOx ….“               
	Chuang teaches dielectric layer 118 may be a single-layered structure, a double-layered structure, or a multi-layered structure, for example. In the embodiment, the intergate dielectric layer 118 may be a triple-layered structure, for example. One oxide layer, a nitride layer, and another oxide layer are sequentially formed along an extending direction from an inner side of the stack gates 102 to outside, (see [0022], Fig. 2A and Fig. 2K of Chuang).  Currently (nitride layer, and another oxide layer from: dielectric layer 118) is considered as corresponding to the claimed interpoly dielectric.

	Hence, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to use SiOx, as the (another oxide layer) in (dielectric layer 118) of Chuang.  Thus Chuang teaches “wherein the interpoly dielectric comprises SiOx….”

Regarding claim 7:   Figs. 2A-2K of Chuang do not explicitly teach:  “wherein the dielectric blocking layer comprises… SiOx…”                 
	Chuang teaches 136... may include an oxide or a nitride or a combination thereof, (see [0030] and Fig. 2K of Chuang). 
	Official notice:  Silicon oxide is obvious dielectric oxide layer used in the art.   
	Hence, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to use SiOx, as the (an oxide) for/in (136) of Chuang.  Thus Chuang teaches “wherein the dielectric blocking layer comprises… SiOx…”


	Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Chuang et al. (US 20180047737 A1, hereinafter “Chuang”) as applied to claim 8 and further and further in view of Yap et al. (US 20150349095 A1, hereinafter “Yap”).

Regarding claim 10:   Chuang does not teach explicitly:  “wherein the dielectric layer comprises SiOx or a composite layer of SiOx/silicon nitride (SiN)/SiOx or SiOx/silicon oxynitride (SiON)/SiOx.”

	Chuang teaches wherein the dielectric layer (dielectric layer 108, see claim 2 above) comprises The intergate dielectric layer 108 may be a composite layer of oxide /nitride/oxide, and the composite layer may include three or more layers, for example. However, the invention is not limited thereto, (see [0020], Fig. 2A and Fig. 2K of Chuang)
intergate dielectric layer 110 is silicon oxide, see [0018], Fig. 3 and Fig. 11 of Yap).  
	Hence, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to apply the teachings of Yap to the teachings of Chuang and to have “wherein the dielectric layer comprises SiOx“, because Yap provides the missing information in Chuang regarding a specific material for (intergate dielectric layer 108 of Chuang).  


	Claims 12, 13, and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chuang et al. (US 20180047737 A1, hereinafter “Chuang”) as applied to claim 8.

Regarding claim 12:   Figs. 2A-2K of Chuang do not explicitly teach:  “wherein the conformal insulating layer comprises SiOx ….”
	Chuang teaches dielectric layer 118 may be a single-layered structure, a double-layered structure, or a multi-layered structure, for example. In the embodiment, the intergate dielectric layer 118 may be a triple-layered structure, for example. One oxide layer, a nitride layer, and another oxide layer are sequentially formed along an extending direction from an inner side of the stack gates 102 to outside, (see [0022], Fig. 2A and Fig. 2K of Chuang).  Currently (One oxide layer) is considered as corresponding to the claimed conformal insulating layer.  
	Official notice:  Silicon oxide is obvious dielectric oxide layer used in the art for oxide-nitride-oxide structures, known as ONO, see for example [0041] of Lin 20090179256.   
	Hence, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to use SiOx, as (One oxide layer) in (dielectric layer 118) of Chuang.  Thus Chuang teaches “wherein the conformal insulating layer comprises SiOx….”.

Regarding claim 13:   Figs. 2A-2K of Chuang do not explicitly teach:  “wherein the interpoly dielectric comprises SiOx ….“               
	Chuang teaches dielectric layer 118 may be a single-layered structure, a double-layered structure, or a multi-layered structure, for example. In the embodiment, the intergate dielectric layer 118 may be a triple-layered structure, for example. One oxide layer, a nitride layer, and another oxide layer are sequentially formed along an extending direction from an inner side of the stack gates 102 to outside, (see [0022], Fig. 2A and Fig. 2K of Chuang).  Currently (nitride layer, and another oxide layer from: dielectric layer 118) is considered as corresponding to the claimed interpoly dielectric.
	Official notice:  Silicon oxide is obvious dielectric oxide layer used in the art for oxide-nitride-oxide structures, known as ONO, see for example [0041] of Lin 20090179256.   
	Hence, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to use SiOx, as the (another oxide layer) in (dielectric layer 118) of Chuang.  Thus Chuang teaches “wherein the interpoly dielectric comprises SiOx….”

Regarding claim 14:   Figs. 2A-2K of Chuang do not explicitly teach:  “wherein the dielectric blocking layer comprises… SiOx…”                 
	Chuang teaches 136... may include an oxide or a nitride or a combination thereof, (see [0030] and Fig. 2K of Chuang). 
	Official notice:  Silicon oxide is obvious dielectric oxide layer used in the art.   
	Hence, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to use SiOx, as the (an oxide) for/in (136) of Chuang.  Thus Chuang teaches “wherein the dielectric blocking layer comprises… SiOx…”


	Claims 17, 18, 19 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chuang et al. (US 20180047737 A1, hereinafter “Chuang”) as applied to claim 15.

Regarding claim 17 (please see the clam objection above):   Figs. 2A-2K of Chuang do not explicitly teach:  “the conformal insulating layer comprising SiOx ….”
	Chuang teaches dielectric layer 118 may be a single-layered structure, a double-layered structure, or a multi-layered structure, for example. In the embodiment, the intergate dielectric layer 118 may be a triple-layered structure, for example. One oxide layer, a nitride layer, and another oxide layer are sequentially formed along an extending direction from an inner side of the stack gates 102 to outside, (see [0022], Fig. 2A and Fig. 2K of Chuang).  Currently (One oxide layer) is considered as corresponding to the claimed conformal insulating layer.  
	Official notice:  Silicon oxide is obvious dielectric oxide layer used in the art for oxide-nitride-oxide structures, known as ONO, see for example [0041] of Lin 20090179256.   
.   
	Hence, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to use SiOx, as (One oxide layer) in (dielectric layer 118) of Chuang.  Thus Chuang teaches “the conformal insulating layer comprising SiOx ….”

Regarding claim 18 (please see the clam objection above):   Figs. 2A-2K of Chuang do not explicitly teach:  “the interpoly dielectric comprising SiOx,…”               
	Chuang teaches dielectric layer 118 may be a single-layered structure, a double-layered structure, or a multi-layered structure, for example. In the embodiment, the intergate dielectric layer 118 may be a triple-layered structure, for example. One oxide layer, a nitride layer, and another oxide layer are sequentially formed along an extending direction from an inner side of the stack gates 102 to outside, (see [0022], Fig. 2A and Fig. 2K of Chuang).  Currently nitride layer, and another oxide layer from: dielectric layer 118 is considered as corresponding to the claimed interpoly dielectric.
	Official notice:  Silicon oxide is obvious dielectric oxide layer used in the art for oxide-nitride-oxide structures, known as ONO, see for example [0041] of Lin 20090179256.   
	Hence, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to use SiOx, as the (another oxide layer) in (dielectric layer 118) of Chuang.  Thus Chuang teaches “the interpoly dielectric comprising SiOx,…” 

Regarding claim 19 (please see the clam objection above):   Figs. 2A-2K of Chuang do not explicitly teach:  “the dielectric blocking layer comprising… SiOx…”                 
	Chuang teaches 136... may include an oxide or a nitride or a combination thereof (see [0030] and Fig. 2K of Chuang). 
	Official notice:  Silicon oxide is obvious dielectric oxide layer used in the art.   
	Hence, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to use SiOx, as the (an oxide) for/in (136) of Chuang.  Thus Chuang teaches “the dielectric blocking layer comprising… SiOx…”

Regarding claim 20:   Figs. 2A-2K of Chuang do not explicitly teach:  “wherein the dielectric blocking layer has a thickness of 50 to 1500 angstroms (Å)”.                 

	However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233. 


Response to Argument
Applicant’s arguments/amendments regarding the rejection of claims 1, 8 and 15 filed on 03/31/2021 have been fully considered but arguments are moot because newly added limitation to the claim (s) requires a new ground of rejection necessitated by amendments.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVEL G IVANOV whose telephone number is (571)272-3657.  The examiner can normally be reached on 10:00-19:00 Eastern Time.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 

/P.G.I./Examiner, Art Unit 2813                                                                                                                                                                                                        

/KHAJA AHMAD/Primary Examiner, Art Unit 2813